Citation Nr: 1713756	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  17-01 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from October 1958 to July 1982. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal of an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction of the claim currently resides with the RO in Oakland, California. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving doubt in favor of the Veteran, his obstructive sleep apnea is shown to be etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for obstructive sleep apnea, which constitutes a complete grant of the claim.  Therefore, no discussion of VA's duty to notify or assist is necessary as to this issue.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he has current obstructive sleep apnea as a result of service.  However, the Veteran does not assert that he was treated for sleep apnea in service or that he complained of sleep apnea in service, but rather that it first manifested in service.

In a July 2014 statement, a fellow service member reported that the Veteran would often appear tired and drowsy during the day.  Moreover, statements from the Veteran's wife and nephew attested to his disruptive snoring and daytime sleepiness.

A May 2012 private polysomnographic report shows that the Veteran was diagnosed as having obstructive sleep apnea.

In January 2014 correspondence, Dr. C. D. noted treating the Veteran for obstructive sleep apnea which was originally diagnosed in 2012.  Dr. C.D. opined that although the Veteran was not diagnosed with obstructive sleep apnea until after he left active duty, it was very likely that he had sleep apnea while on active duty.  Dr. C.D. explained that the Veteran had been sleepy most of his adult life.  The Veteran reported that he was a heavy snorer and that he often seemed sleepy and would doze off during the day.  In particular, Dr. C.D. noted that the Veteran was diagnosed with hypertension (for which he is currently service-connected) prior to leaving active duty in 1983 and that it was very likely that the Veteran's underlying sleep apnea contributed to his developing hypertension.  Dr. C.D. noted that not only does sleep apnea contribute to daytime sleepiness, fatigue and lowered productivity in general, but that there was a growing body of literature indicating a close association to an increased risk of the development or progression of hypertension, diabetes and coronary artery disease.   

In a November 2015 VA examination report, a VA examiner reported reviewing the Veteran's claims file.  The examiner considered the lay statements attesting to the Veteran's excessive snoring and daytime sleepiness, but found that this was not a basis to link a current diagnosis of sleep apnea to service.  The examiner also considered the statement by Dr. C.D. that the Veteran's obstructive sleep apnea was linked to his hypertension, but stated that hypertension was not involved in the respiratory system (as is the case with sleep apnea).  

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has current sleep apnea that is related to service. 

There is a current diagnosis of obstructive sleep apnea.  Moreover, the Board finds that the Veteran's former service member and family members are competent to report witnessing his excessive snoring and daytime sleepiness.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Board notes the November 2015 VA examiner's negative nexus opinion; however, the opinion was dismissive of the lay statements of record and was not supported by adequate rationale.  On the other hand, a private physician concluded that the Veteran's obstructive sleep apnea had its onset in service.  This opinion was based on a review of the Veteran's consistent statements regarding onset of symptoms as well as a review of his medical history. 

For these reasons, the Board concludes that the evidence of record is at least in relative equipoise as to whether the Veteran's obstructive sleep apnea is etiologically related to active service. Resolving any benefit of the doubt in favor of the Veteran, the Board will grant his claim for service connection for obstructive sleep apnea.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


